May 2, 2016 American United Life Insurance Company One American Square P.O. Box 368 Indianapolis, IN46206-0368 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:AUL American Individual Variable Life Unit Trust American Accumulator Contract File No. 333-152925 Dear Sir or Madam: This is to certify that the most recent amendment to the Registration Statement of the AUL American Individual Variable Life Unit Trust's Individual Flexible Premium Variable Adjustable Universal Life Contract (American Accumulator) File No. 333-152925, was filed electronically and that the form of prospectus that would have been filed under paragraph (b) or (c) of Rule 497 under the Securities Act of 1933 did not differ from those contained in the most recent amendment to the Registration Statement. No fees are required in connection with this filing. Please call me at (317) 285-1213 with any questions or comments regarding the attached. Cordially, /s/ Stephen L. Due Stephen L. Due Associate General Counsel American United Life Insurance Company
